DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Carda et al 2009/0004637, in view of Nasca US 4,601,673, in view of Jardon US 2,593,150 and further in view of Huaser US 10,400,950
Claim 1:  The Carda reference provides a teaching of an eye model (see FIG 3A paragraph 35 item 100 “model eye” ) comprising of:
	A sclera simulation (see FIG 3A item 314) and
	An eye body with a surface in the area of the sclera simulation that first form a first annular surface in accordance with the shape of spherical or ellipsoidal surface (see annotated FIG 3A below item 314 is in the shape of spherical or ellipsoidal surface); the Carda reference also provides a teaching a flattened area (see FIG 3A near item 320).  



    PNG
    media_image1.png
    486
    923
    media_image1.png
    Greyscale

The Carda reference also provides a teaching a flattened based area opposite of the flattened area (see annotated FIG 3A the identified flattened area is opposite of the base area that is flat) and the Carda reference also provides a teaching of a lateral cylindrical surface extending between the flattened base area and a second annular surface (see annotated FIG 3A above as it can be seen there is a lateral cylindrical surface between the flattened base area and the second annular surface).  
However, the Carda reference is silent on the teaching that sclera simulation is bright.  However, the Jardon reference provides that sclera simulation is bright (see col. 2:30-35 “scleral portion is formed of a whitish translucent plastic).  Applicant’s specification considers whitish material as bright material (see page 6 paragraph 3).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Nasca reference with the feature that sclera simulation is bright, as taught by Jardon, since it would improve the eye model by giving it an appearance that is realistic in comparison to the human eye (see col. 1:5-7).  


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Carda reference with the feature of flattened area includes a portion on which a portion of the pattern in situated, as taught by Nasca, in order to provide a more realistic rendering of the model (see col. 2:25-32).   
The Carda reference is silent on the teaching of a threaded hole in the flattened base area.  However, the Hauser reference provides a teaching of a threaded hole in a flattened base area (see col. 7:15-25 a threaded bolt 72 extend through a base 28).  
It would have been obvious to one of ordinary skilled in the art to include the threaded hole, bolt and base of Hauser since the claimed invention is merely a combination of old elements.  In this particular case the combination of the Carda and Hauser merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  In this particular case, the combination of Carda and Hauser would have allowed the eye to be mounted to a surface.  




With respect to applicant’s amendment of “the eye model bounded on one side by the flattened area and on the opposite side by the flattened base”.  The examiners notes that applicant’s amendment still reads on the current rejection rationale as the current claim rejection uses a “comprising” language that does not exclude additional, unrecited elements. 
Alternatively, even if the Carda reference provides a teaching to not provide a teaching of “the eye model bounded on one side by the flattened area and on the opposite side by the flattened base”.   The Nasca reference provides a teaching of “the eye model bounded on one side by the flattened area and on the opposite side by the flattened base” (see FIG. 10 provides a teaching of an eye model bounded by a flat area and a flattened base area).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Carda reference with the feature of “the eye model bounded on one side by the flattened area and on the opposite side by the flattened base”, as taught by Nasca, since the removal of the sclera would allow an access for the user to examine the inner anatomy of the eye model.  
	Claim 2:  While the Carda reference is silent in the feature that the wherein the plastic material is white in the area of the sclera simulation.
However, the Jardon reference provides a teaching the  wherein the plastic material is white in the area of the sclera simulation (see col. 2:30-35 “scleral portion is formed of a whitish translucent plastic). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Nasca reference with the feature that wherein the plastic material is white in the area of the sclera simulation, as taught by Jardon, since it would improve the eye model by giving it an appearance that is realistic in comparison to the human eye (see col. 1:5-7).  
Claim 5:  The Carda reference provides a teaching wherein the transition from the annular surface to the flattened area is a ring-shaped edge (see annotated FIG 3A above the transition of first annular surface to the flattened area is a ring shape edge.). 
Claim 6:  The Carda reference is silent on the teaching wherein the pattern is formed by adhering to the eye body an adhesive element that bears the pattern. 
The Nasca reference provides a teaching wherein the pattern is formed by adhering to the eye body an adhesive element that bears the pattern (see col. 5:35-40 adhesive material connect the pattern 28 to the eye body 14a). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Carda reference with the feature of the pattern is formed by adhering to the eye body an adhesive element that bears the pattern, as taught by Nasca, since the addition of the pattern create a more a realistic model of the human eye.   

Claim 8:  The Carda reference provides a teaching the surface of the eye body in the area of the sclera simulation forms a convexly curved annular surface  (see annotated FIG 3A above the sclera simulation formed a convex annular/ring surface).
The Carda reference provides a teaching is silent on the teaching that the pattern is formed on the flattened area and the pattern contrasting in color with the sclera simulation an eye pupil or iris structure.  However, the Nasca reference provides a teaching of pattern is formed on the flattened area and the pattern contrasting in color with the sclera simulation an eye pupil or iris structure (see col. 3:60-65 disc 22 referred as the iris, and FIG. 8 item 30 and see col. 3:60-65 disc 22 “iris” and FIG. 8 item 30).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Carda reference with the feature of pattern is formed on the flattened area and the pattern contrasting in color with the sclera simulation an eye pupil or iris structure, as taught by Nasca, since the addition of the pattern create a more a realistic model of the human eye.   

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-6, and 8 have been received and considered.  The applicant argued that the Carda and Nasca reference do not provide a teaching of “the eye model bounded on one side by the flattened area and on the opposite side by the flattened base”.  The examiners notes that applicant’s amendment still reads on the current rejection rationale as the current claim rejection uses a “comprising” language that does not exclude additional, unrecited elements. 
The examiner also notes that a new rejection rationale has also been presented in the rejection above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676.  The examiner can normally be reached on 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J UTAMA/Primary Examiner, Art Unit 3715